Per Curiam.

The question presented here for determination is whether the decision of the Industrial Commission appealed from is “a decision as to the extent of disability,” from which an appeal is precluded by the provision of Section 4123. 519, Revised Code, above quoted.
The employer contends that the decision is one “as to the extent of disability,” and claimant contends that it is “other than a decision as to the extent of disability.”
The finding of the administrator that “the claimant’s generalized arthritic involvement is not related to or the result of the injury in this claim, and, therefore, payment of compensation or for medical services for the treatment of said condition is not authorized,” is clearly not “a decision as to the extent of disability” but rather a finding that the arthritic condition of claimant was not a disability resulting from the injury — an absolute denial of the claim on a jurisdictional ground going to the basis of claimant’s right. From such a decision an appeal is authorized by the above-quoted provision of the Code.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart,' Taet, Matthias, Bell and Herbert, JJ., concur.